DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Status
2.	Claims 1-19 are canceled. Claims 20-38 are under consideration in this Office Action. 

Information Disclosure Statement
3.	The information disclosure statement (IDS) submitted on May 2, 2022 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Withdrawal of Rejection
4.	The rejection of claims 20-38 are rejected under pre-AlA 35 U.S.C. 103(a) as being unpatentable over Jackson et al. in view of Zaba et al. and  further in view of O'Brien et al. has been withdrawn in view of applicants arguments.

Response to Arguments
5.	Applicant’s arguments, filed May 2, 2022, with respect to the rejection(s) of claim(s) 20-38 over Jackson et al. in view of Zaba et al. and  further in view of O'Brien et al., have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Jackson et al., (US 20080293631 published Nov 2008; priority to Jan 2005) and Bell (EP1688161 published Aug, 2006; priority to Nov 2004). 

New Grounds of Rejection
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

6.	Claims 20-21 and 24-38 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Jackson et al., (US 20080293631 published Nov 2008; priority to Jan 2005) in view of Bell (EP1688161 published Aug, 2006; priority to Nov 2004).
The claims are drawn to a method of treating an individual for a skin disorder  characterized by the presence of hyperproliferative keratinocytes selected from acne, dermatitis herpetiformis and atopic dermatitis comprising: providing an individual having a region of skin characterized by acne, dermatitis herpetiformis or atopic dermatitis; contacting the region of skin with a therapeutically effective amount of activated protein; C (APC) to induce apoptosis of hyperproliferative keratinocytes in the region of skin, thereby treating the individual for the skin disorder selected from acne, dermatitis herpetiformis and atopic dermatitis.
Jackson et al., teach  methods comprising administering to subjects in need thereof an effective amount of activated Protein C or precursor Protein C [abstract].  The method for preventing or reducing inflammation in a subject suffering from an autoimmune or inflammatory disease the method comprising administering to the subject an effective amount of activated Protein C or precursor Protein C [para. 018]; thereby teaching claim 21. The autoimmune or inflammatory disease may be a disease of the skin [para 017]; thereby teaching clam 21. Embodiments teach the prevention or delay of onset of autoimmune or inflammatory diseases such as diseases of the skin which include psoriasis and dermatitis herpetiformis [para, 71-72]; thereby teaching claims 20, 27 and 29.  Administration may be, topical or subcutaneous [para 031]; thereby teaching claims 26. Example 8(D) teach a topical ointment includes of APC, together with white soft paraffin, dispersed to produce a smooth, homogeneous product [para 126] ; thereby teaching claim 25. Jackson et al., teach the inclusion of corn, safflower, sunflower, soy, and olive oil along with carboxymethylcellulose which are known to have anti-inflammatory  properties [para 079]; thereby teaching claim 28 and 32-38.  An effective dosage may be up to about 5000 mg/m2. Generally, an effective dosage may be in the range of about 10 to about 5000 mg/m2, about 10 to about 2500 mg/m2, about 25 to about 2000 mg/m2, about 50 to about 1500 mg/m2, about 50 to about 1000 mg/m2, or about 75 to about 600 mg/m2  [para. 095]; thereby teaching claim 24. Jackson et al., teach a method of treating an individual for a skin disorder dermatitis herpetiformis comprising: providing an individual having dermatitis herpetiformis; contacting the region of skin with a therapeutically effective amount of activated protein C (APC) thereby treating the individual for the skin disorder selected from acne, dermatitis herpetiformis and atopic dermatitis.  However, Jackson does not explicitly teach dermatitis herpetiformis is a skin disorder specifically characterized by the presence of hyperproliferative keratinocytes or the induction apoptosis of hyperproliferative keratinocytes in the region of skin.
Bell teach treatment of diseases characterized by the hyperproliferation of keratinocytes [abstract].  Diseases that a characterized by hyperproliferation of keratinocytes and/or T cells. Diseases which are characterized by hyperproliferation of keratinocytes within the meaning of the present invention are diseases wherein patients exhibit locally or over the whole body a thickened epidermis in comparison to healthy epidermis [para. 008]. Diseases characterized by hyperproliferation of keratinocytes where examples of such diseases are: atopic dermatitis, dermatomyostis of the skin, dermatitis herpetiformis and  acne [para. 004].  Therefore Bell explicitly disclose treating a skin disorder specifically characterized by the presence of hyperproliferative keratinocytes such as acne, dermatitis herpetiformis and atopic dermatitis.
Therefore, it would have been prima facie obvious at the time of applicants invention to incorporate Bell’s teaching that atopic dermatitis, dermatitis herpetiformis and acne are characterized by hyperproliferation of keratinocytes into Jackson et al’s method of treating an individual for a skin disorder dermatitis herpetiformis comprising: providing an individual having dermatitis herpetiformis; contacting the region of skin with a therapeutically effective amount of activated protein C, thereby treating the individual for the skin disorder selected from acne, dermatitis herpetiformis and atopic dermatitis in order to prevent or reduce inflammation in the individual subject suffering said disease. One of ordinary skill in the art would have had a reasonable expectation of success by preventing or delaying the onset of an autoimmune or inflammatory diseases, characterized by hyperproliferation of keratinocytes as taught by Bell, comprising administering activated Protein C or precursor Protein C as taught by Jackson to treat dermatitis herpetiformis and other associated diseases. 
It is noted that "[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer." Atlas Powder Co. v. IRECO Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). Thus the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977). In In re Crish, 393 F.3d 1253, 1258, 73 USPQ2d 1364, 1368 (Fed. Cir. 2004), the court held that the claimed promoter sequence obtained by sequencing a prior art plasmid that was not previously sequenced was anticipated by the prior art plasmid which necessarily possessed the same DNA sequence as the claimed oligonucleotides. The court stated that "just as the discovery of properties of a known material does not make it novel, the identification and characterization of a prior art material also does not make it novel." Id. See also MPEP § 2112.01 with regard to inherency and product-by-process claims and MPEP § 2141.02 with regard to inherency and rejections under 35 U.S.C. 103. Thus APC inherently induces apoptosis of hyperproliferative keratinocytes however this function of APC which is inherently present in the prior art does not make the claim patentable.
Additionally, KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741 (2007), discloses combining prior art elements according to known methods to yield predictable results, thus the combination is obvious unless its application is beyond that person's skill. KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741 (2007) also discloses that "The combination of familiar element according to known methods is likely to be obvious when it does no more than yield predictable results".  It is well known to take a 
method of treating an individual for a skin disorder characterized by the presence of hyperproliferative keratinocytes selected from acne, dermatitis herpetiformis and atopic dermatitis comprising: providing an individual having a region of skin characterized by acne, dermatitis herpetiformis or atopic dermatitis; contacting the region of skin with a therapeutically effective amount of activated protein; C (APC) to induce apoptosis of hyperproliferative keratinocytes in the region of skin, thereby treating the individual for the skin disorder selected from acne, dermatitis herpetiformis and atopic dermatitis;
where the combination would have yielded a reasonable expectation or success along with predictable results to one of ordinary skill in the art at the time of the invention. The administration of APC performs it’s expected function within the individual. Therefore, it would have been obvious to a person of ordinary skill in the art to combine prior art elements according to known methods that is ready for improvement to yield predictable results. The claimed invention is prima facie obvious in view of the teachings of the prior art, absent any convincing evidence to the contrary. 


Claim Rejections - 35 USC § 103
7.	Claims 22-23 and 31 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Claims 20-29 and 32-38 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Jackson et al., (US 20080293631 published Nov 2008; priority to Jan 2005) in view of Bell (EP1688161 published Aug, 2006; priority to Nov 2004) as applied to claims 20-29 and 32-38 above, and further in view of Xue et al. “Activated Protein C Enhances Human Keratinocyte Barrier Integrity via Sequential Activation of Epidermal Growth Factor Receptor and Tie2” THE JOURNAL OF BIOLOGICAL CHEMISTRY VOL. 286, NO. 8, pp. 6742–6750, February 25, 2011.
Jackson et al., in view of Bell et al., teach a method of treating an individual for a skin disorder characterized by the presence of hyperproliferative keratinocytes selected from acne, dermatitis herpetiformis and atopic dermatitis comprising: providing an individual having a region of skin characterized by acne, dermatitis herpetiformis or atopic dermatitis; contacting the region of skin with a therapeutically effective amount of activated protein; C (APC) to induce apoptosis of hyperproliferative keratinocytes in the region of skin, thereby treating the individual for the skin disorder selected from acne, dermatitis herpetiformis and atopic dermatitis; however neither explicitly state that APC minimizes apoptosis of normal keratinocytes or induces proliferation of normal keratinocytes. 
Xue et al., teach activated Protein C enhances human keratinocyte barrier integrity.  Activated protein C (APC), a natural anticoagulant with anti-inflammatory and endothelial barrier protective properties, significantly increased the barrier impedance of keratinocyte monolayers [abstract]. Disruption of this barrier function is responsible for many skin disorders, such as atopic dermatitis [Introduction]. APC is derived from its precursor protein C and functions as a physiological anticoagulant with cytoprotective, anti-inflammatory, and anti-apoptotic properties. APC stimulates cell growth and migration of cultured human skin keratinocytes and protects keratinocytes from apoptosis [Introduction]. APC acts via EPCR and EGFR to stimulate keratinocyte proliferation [Discussion].  Therefore, Xue et al., teach minimizing apoptosis of normal keratinocytes and induction of proliferation of normal keratinocytes as recited by claims 22-23.

Therefore, it would have been prima facie obvious at the time of applicants invention to incorporate Xue et al’s teaching that APC minimizes apoptosis of normal keratinocytes and induces proliferation of normal keratinocytes into Jackson et al and Bell’s method of treating an individual for a skin disorder characterized by the presence of hyperproliferative keratinocytes selected from acne, dermatitis herpetiformis and atopic dermatitis in order to stimulate cell growth and migration of cultured human skin keratinocytes and protect keratinocytes from apoptosis. One of ordinary skill in the art would have had a reasonable expectation of success for administering APC  because Xue et al., teach APC is a natural anticoagulant with anti-inflammatory and endothelial barrier protective properties that significantly increases the barrier impedance of keratinocyte monolayers. 
Additionally, KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741 (2007), discloses combining prior art elements according to known methods to yield predictable results, thus the combination is obvious unless its application is beyond that person's skill. KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741 (2007) also discloses that "The combination of familiar element according to known methods is likely to be obvious when it does no more than yield predictable results".  It is well known to take a administer APC to treat an individual for a skin disorder characterized by the presence of hyperproliferative keratinocytes selected from acne, dermatitis herpetiformis and atopic dermatitis wherein the administered APC has a well-documented success along with predictable results to one of ordinary skill in the art at the time of the invention. The administration of APC performs it’s expected function within the individual. Therefore, it would have been obvious to a person of ordinary skill in the art to combine prior art elements according to known methods that is ready for improvement to yield predictable results. The claimed invention is prima facie obvious in view of the teachings of the prior art, absent any convincing evidence to the contrary. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


8.	Claims 20-38 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 20 recites alternative limitations which are improperly expressed.  Alternative expressions are permitted if they present no uncertainty or ambiguity with respect to the question of scope or clarity of the claims.  One acceptable form of alternative expression, which is commonly referred to as a Markush group recites members as being “selected from the group consisting of A, B and C”. Another acceptable form recites “selected from 1, 2, 3, or 4.” Applicant may correct this by amending the claim to recite the appropriate language.
The term “minimizes” in claims 21-22 is a relative term which renders the claim indefinite. The term “minimizes” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The metes and bounds of the term are unclear. It is unclear what level of minimalization needs to occur in order the meet the requirements of the claims. The claims do not define a requisite level of minimization. Therefore clarification is required to overcome the rejection.

Pertinent Art
9.	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. Xue et al., (JBC. Volume 282, Issue 18, 4 May 2007, Pages 13610-13616).  Xue et al., (2007) teach The protein C (PC) pathway plays an important role in coagulation and inflammation. Many components of the PC pathway have been identified in epidermal keratinocytes, which is the specific receptor for PC/activated PC (APC) [abstract].  Jackson WO2002100445 .Jackson teaches a method of treating skin with therapeutically effective amounts of APC comprising 40 µg followed by another dose of 40 µg of APC to 60 mm2 [or 0.6 cm2] region of skin or 66.7 µg and 133.3 µg per cm2 of skin (see Example 5 and Figure 5). 
Omega-3s are found in oily fish, flaxseeds and walnuts and are known to be anti-inflammatory. Omega-6s are found in oils such as corn, safflower, sunflower, soy and vegetable and products made with those oils. Studies on the mode of action of anti-inflammatory agents, including the quantitative analysis of anti-inflammatory effects by carboxymethyl cellulose. Ishikawa, H.; Niinobe, S.; Tsurufuji, S. Yakugaku Zasshi: Journal of the Pharmaceutical Society of Japan 88(11): 1472-1477.


Conclusion
10.	No claims allowed.

11.	 Any inquiry concerning this communication or earlier communications from the examiner should be directed to JA-NA A HINES whose telephone number is (571)272-0859.  The examiner can normally be reached Monday thru Thursday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Gary Nickol, can be reached on 571-272-0835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



/JANA A HINES/Primary Examiner, Art Unit 1645